DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 07/01/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Specification Objections
The disclosure is objected to because of the following informalities:
¶ 0031 & ¶ 0032: Replace all instances of the word “signal” with the word “signature”.
Appropriate correction is required.


Claim Objections
s 1, 3, 5, 10, 12, 14, 18, and 20 are objected to because of the following informalities:
Claim 1: Change from “a set of similarity detectors, each detecting any of the feature vectors generated by” to “a set of 
Claim 3: Change from “multi-variate time series and concatenating the feature values into the feature vectors;” to “multi-variate time series data and concatenating the feature values into the feature vectors;” (page 22/28).
Claim 5: Change from “feature selector, and feature converter are jointly trained.” to “the feature selector, and the feature converter are jointly trained.” (page 23/28).
Claim 10: Change from “detecting, by each of similarity detectors in a set, any of the feature vectors” to “detecting, by each of 
Claim 12: Change from “the multi-variate time series and concatenating the feature values into the feature vectors;” to “the multi-variate time series data and concatenating the feature values into the feature vectors;” (page 24/28).
Claim 14: Change from “training the feature extractor, feature selector, and feature converter.” to “training the feature extractor, the feature selector, and the
Claim 18: Change from “detecting, by each of similarity detectors of the computer, any of the feature vectors” to “detecting, by each of 
Claim 20: Change from “the multi-variate time series and concatenating the feature values into the feature vectors;” to “the multi-variate time series data and concatenating the feature values into the feature vectors;” (page 26/28).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
…a model-based signature generator generating feature vectors… (Claim 1)
…a set of similarity detectors, each detecting any of the feature vectors… (Claim 1)
…a feature extractor extracting feature values… (Claim 3)
…a feature selector
…a feature converter converting multiple weighted ones of the feature vectors… (Claim 3)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 11, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim 2 recites the limitation "the signal generator" in page 22/28.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the signal generator" in page 22/28.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 4 and 5 depend upon Claim 3, Claims 4 and 5 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 8 recites the limitation "the model" in page 23/28.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the signal generator" in page 24/28.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the model" in page 25/28.  There is insufficient antecedent basis for this limitation in the claim.

19 recites the limitation "the signal generator" in page 26/28.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 6, 7, 9-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.

	Claims 1, 10, and 18 recite:
generating, by a model-based signature generator, feature vectors from multi-variate time series data based on sequence importance and attribute importance;
storing, by a knowledge database, feature vectors corresponding to a set of different failure types; and
detecting, by each of similarity detectors in a set, any of the feature vectors generated by the model-based signature generator that are similar to any of the feature vectors corresponding to the set of different failure types stored in the knowledge database based on a similarity threshold and
outputting the respective one of the different failure types and a likely time period when the respective one of the different failure types will occur.

	The ‘generating’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “generating” in the context of this claim encompasses a person writing down data on paper.

	The ‘storing’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “storing” in the context of this claim encompasses the person writing down data on paper.

	The ‘detecting’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 

	The ‘outputting’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “outputting” in the context of this claim encompasses the person discussing results with, e.g., a team.

	Claims 2, 11, and 19 merely further describe the claimed feature vectors of respective Claims 1, 10, and 18.

	Claims 3, 12, and 20 recite:
extracting, by a feature extractor, feature values from the individual attributes of the multi-variate time series and concatenating the feature values into the feature vectors;
assigning, by a feature selector, weights to each of the feature vectors; and
converting, by a feature converter, multiple weighted ones of the feature vectors into a new feature vector.

	The ‘extracting’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 

	The ‘assigning’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “assigning” in the context of this claim encompasses the person making a determination about data.

	The ‘converting’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “converting” in the context of this claim encompasses the person analyzing data and writing down a result.

	Claims 4 and 13 merely further describe the claimed feature extractor of respective Claims 3 and 12.

	Claims 6 and 15 merely further describe the claimed feature vectors of respective Claims 1 and 10.

	Claims 7 and 16 recite:
forming a prediction model using the feature vectors corresponding to the set of different failure types.



	Claim 9 merely further describes the claimed multi-variate time series data of Claim 1.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional elements that are recited at a high-level of generality (i.e., as generic computer components performing [a] generic computer function[s]) such that they amount to no more than mere instructions to apply the exception.
	These additional elements are:
“a knowledge database” (Claims 1, 10, and 18)
“a non-transitory computer readable storage medium” (Claim 18)
“a computer” (Claim 18)
	Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional elements amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Additionally, the Examiner refers to MPEP 2106.05(d)(II) which provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity:
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and
Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

	Accordingly, for at least the reasoning provided above, Claims 1-4, 6, 7, 9-13, 15, 16, and 18-20 are patent ineligible.


Allowable Subject Matter
Claims 1, 10, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Claims 2-4 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5, 8, 11, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 10, and 18 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…a set of similarity detectors, each detecting any of the feature vectors generated by the model-based signature generator that are similar to any of the feature vectors corresponding to a respective one of the different failure types stored in the knowledge database based on a similarity threshold and…”
Claim 10: “…detecting, by each of similarity detectors in a set, any of the feature vectors generated by the model-based signature generator that are similar to any of the feature vectors corresponding to the set of 
Claim 18: “…detecting, by each of similarity detectors of the computer, any of the feature vectors generated by the model-based signature generator that are similar to any of the feature vectors corresponding to the set of different failure types stored in the knowledge database based on a similarity threshold and…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Yan et al. (U.S. Patent Application Publication No. US 2014/0188777 A1), hereinafter “Yan”

	Yan: Fig. 3 and Yan: ¶ 0042-0044 teach that historical data is received which is representative of historical sensor measurements.  Feature extraction is performed upon the historical data which represents selecting the historical data and preparing the selected data for processing.  A pre-defined feature library is applied to the extracted feature data which is used to pre-determine which features are likely to be more or less relevant to a predictive model.
	Additionally, features are selected from the extracted feature data.  Feature selection substantially represents generating the predictive model to determine a precursor to failure of a particular component in a physical system.


	Although conceptually similar to the claimed invention of the instant application, Yan does not teach detecting, by each of similarity detectors in a set, any of the feature vectors generated by the model-based signature generator that are similar to any of the feature vectors corresponding to the set of different failure types stored in the knowledge database based on a similarity threshold.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Yan
Vincent et al. (U.S. Patent No. US 11,080,127 B1); teaching methods and apparatus for identifying anomalies in data may operate in conjunction with a processing system and an output.  The system may receive actual data and generate nominal data according to the actual data.  The system may compare the actual data to the nominal data and identify an outlier in 


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126. The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114